ORDINANCE NO. 20-17
AN ORDINANCE OF THE TOWNSHIP OF JACKSON,
COUNTY OF OCEAN, STATE OF NEW JERSEY,
AMENDING AND SUPPLEMENTING CHAPTER 372 OF
THE TOWNSHIP CODE OF THE TOWNSHIP OF
JACKSON, ENTITLED “STREETS AND SIDEWALKS”
WHEREAS, the change in form in the Township Government of the Township of
Jackson occurred in 2006 without a complete recodification of the Township Code, leaving
several references to the former form of government; and
WHEREAS, while Code provisions remain enforceable with the references to the
former form of government, such references may create confusion; and
WHEREAS, in light of the recent spate of enforcement of §372-8 which prohibits
obstruction of the right of way throughout the Township, the Township Council believes it is
necessary to avoid confusion and any possibility of uneven treatment of articles in the Township
right-of-way.
NOW, THEREFORE, BE IT ORDAINED, by the governing body of the




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-33 Filed 09/06/19 Page 1 of 2 PageID: 1252
Township of Jackson, County of Ocean, State of New Jersey, as follows:
SECTION 1.       The Township Code of the Township of Jackson is hereby
amended and supplemented so as to amend Chapter 372, entitled “Streets and Sidewalks,” so as
to replace §372-8 entitled “Obstruction of streets restricted” in its entirety so that it reads as
follows:
No person shall encumber or obstruct any street or public place with any article or
thing whatsoever.
GILMORE & MONAHAN
A Professional Corporation
COUNSELLORS AT LAW
Allen Street Professional Center
Ten Allen Street
P.O. Box 1540
Toms River, New Jersey 08754
1
SECTION 2.         All ordinances or parts of ordinances inconsistent herewith are
hereby repealed.
SECTION 3.         If any section, subsection, sentence, clause, phrase or portion of
this ordinance is for any reason held to be invalid or unconstitutional by a court of competent
jurisdiction, such portion shall be deemed a separate, distinct and independent provision, and
such holding shall not affect the validity of the remaining portions hereof.
SECTION 4.         This ordinance shall take effect after second reading and
publication as required by law.
Date: ___________________                                      ____________________________
MAYOR MICHAEL REINA
NOTICE
NOTICE IS HEREBY GIVEN that the foregoing ordinance was introduced and
passed on first reading at a regular meeting of the Township Council of the Township of Jackson, in the
County of Ocean, State of New Jersey, held on August 22, 2017 and will be considered for second
reading and final passage at the regular meeting of said Governing Body to be held on the 12th day of
September, 2017 at 7:30 p.m., or as soon thereafter as this matter can be reached, at the meeting room




                                                                                             Case 3:17-cv-03226-MAS-DEA Document 55-33 Filed 09/06/19 Page 2 of 2 PageID: 1253
of the Municipal Building located at 95 W. Veterans Highway, Jackson, New Jersey, at which time all
persons interested shall be given an opportunity to be heard concerning this ordinance.
_____________________________
ANN MARIE EDEN, RMC
Township Clerk, Township of Jackson
GILMORE & MONAHAN
A Professional Corporation
COUNSELLORS AT LAW
Allen Street Professional Center
Ten Allen Street
P.O. Box 1540
Toms River, New Jersey 08754
2
